         Case 18-32106 Document 588 Filed in TXSB on 06/26/19 Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In re:                                    §
                                          §     Chapter 7
ERIN ENERGY CORPORATION, et al.,          §
                                          §     Case No: 18-32106
      Debtors1                            §
                                          §
                                          §     (Jointly Administered)
                                          §
__________________________________________§__________________________________

     ORDER GRANTING TRUSTEE’S APPLICATION FOR AUTHORIZATION TO
    EMPLOY GRANT & EISENHOFER P.A., FRIEDMAN OSTER & TEJTEL PLLC,
      AND ANDREWS & SPRINGER LLC AS SPECIAL LITIGATION COUNSEL


         CAME ON FOR HEARING the Trustee’s Application for Authorization to Employ Grant

& Eisenhofer, P.A. (“G&E”), Friedman Oster & Tejtel PLLC (“FOT”) and Andrews & Springer

LLC (“A&S”, and together with G&E and FOT, “Contingency Counsel”) as Special Litigation

Counsel (the “Application”) (ECF 582) pursuant to 11 U.S.C. §§ 327(a), 327(e) and 328(a), as set

forth in the Application and all exhibits and attachments to the Application, including the Initial

Declarations of Michael J. Barry, David F.E. Tejtel and Craig J. Springer attached thereto (the

“Initial Declarations”) (ECF 582-2 through 582-4, Ex. B, C, & D), and the Supplemental

Declarations of Michael J. Barry, David F.E. Tejtel and Craig J. Springer attached thereto

(collectively, the “Supplemental Declarations,” and with the Initial Declarations, the

“Declarations”);


1
    The debtors in these Chapter 7 cases (the “Chapter 7 Cases”), for which joint administration
    has been granted, include: Erin Energy Corporation (“ERN”), Erin Energy Limited (“EEL”);
    Erin Energy Kenya Limited (“EEKL”); and Erin Petroleum Nigeria Limited (“EPNL,” and with
    ERN, EEL, EEKL and EPNL, the “Debtors”). The Debtors’ service address is: Ronald J.
    Sommers, Nathan Sommers Jacobs, 2800 Post Oak Blvd., Suite 6100, Houston, TX 77056.

                                                1
          Case 18-32106 Document 588 Filed in TXSB on 06/26/19 Page 2 of 4



          Upon consideration of the Court’s finding that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b); (iii)

venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the Application and the

Declarations are in full compliance with all applicable provisions of the Bankruptcy Code,

Bankruptcy Rules, Local Rules, and Orders and procedures of this Court; (v) Contingency Counsel

do not represent or hold an interest adverse to ERN, or any of the other debtors in these jointly

administered Chapter 7 cases or the estate of ERN (the “ERN Estate”), with regard to the matters

on which they are to be employed, and are “disinterested persons” within the meaning of that term

under § 101(14) of the Bankruptcy Code; (vi) Contingency Counsel are qualified to represent the

Debtors’ estates under 11 U.S.C. §§ 327(a) and 327(e); (vii) the terms of Contingency Counsel’s

employment have been disclosed and are reasonable under the circumstances; (viii) proper and

adequate notice of the Application, the deadline to file any objections to the Application, and the

hearing thereon was given, and no other or further notice is necessary; (ix) the legal and factual

bases set forth in the Application establish just cause for the relief granted herein; (x) the relief

sought in the Application is in the best interests of the Debtors and their estates; (xi) any timely

objection to the Application having been withdrawn or overruled for the reasons stated on the

record at the hearing; and after due deliberation and sufficient cause appearing therefor, it is hereby

          ORDERED, ADJUDGED, AND DECREED that the Application is granted; and it is

further

          ORDERED, ADJUDGED, AND DECREED that Ronald J. Sommers, Chapter 7 Trustee

of the ERN Estate (the “Trustee”), is hereby authorized to employ Contingency Counsel as special

counsel pursuant to 11 U.S.C. §§ 327(a), 327(e) and 328(a), as of the date hereof, to represent the

ERN Estate and to prosecute the action pending in Court of Chancery of the State of Delaware and



                                                    2
         Case 18-32106 Document 588 Filed in TXSB on 06/26/19 Page 3 of 4



 captioned Lenois v. Lawal, et al., Del. Ch. No. 11963-VCMR / Del. No. 482, 2017 (the “Action”)

 on behalf of the Trustee and the ERN Estate, under the terms and conditions set forth in the

 Application and the Engagement Letter attached to the Application as Exhibit A; and it is further

         ORDERED, ADJUDGED, AND DECREED that the employment of Contingency Counsel

 is approved on the terms set forth in the Application pursuant to 11 U.S.C. § 328(a). Contingency

 Counsel is authorized to apply for a contingent fee as follows:

         Contingency Counsel will be paid a fee based on a percentage of any recovery or
         benefit conferred on the ERN Estate, subject to Bankruptcy Court approval, plus
         be reimbursed for out-of-pocket expenses (at cost) which will be advanced by
         Contingency Counsel, according to the following schedule:

          Amount of Recovery to the ERN Estate                     Aggregate Fee Percentage to
(after reimbursement of Contingency Counsel’s expenses)               Contingency Counsel
                    First $30 million                                         30%
                   Second $30 million                                         27%
                    Third $30 million                                         24%
             Anything in excess of $90 million                                21%


         ORDERED, ADJUDGED, AND DECREED that Contingency Counsel’s expenses

 incurred after the date of Trustee’s Engagement Letter with Contingency Counsel shall be payable

 subject to Bankruptcy Court approval under 11 U.S.C. § 330(a)(1)(B). Contingency Counsel’s

 expenses incurred before the date of Trustee’s Engagement Letter with Contingency Counsel total

 $48,579.77 and shall be payable subject to Bankruptcy Court approval under 11 U.S.C. § 328(a);

 and it is further

         ORDERED, ADJUDGED, AND DECREED if Contingency Counsel’s pursuit of the

 Action results in any recovery or benefit conferred on the ERN Estate, Contingency Counsel

 intends to apply for Court authorization to pay an incentive award of up to $5,000 to Mr. Lenois,

 paid out of any contingency fee due to Contingency Counsel under the Agreement, and not from

 assets otherwise available to the ERN Estate; and it is further

                                                  3
        Case 18-32106 Document 588 Filed in TXSB on 06/26/19 Page 4 of 4



       ORDERED, ADJUDGED, AND DECREED that Contingency Counsel shall advance all

costs and expenses related to its representation of the Trustee; and it is further

       ORDERED, ADJUDGED, AND DECREED that except for any contingent fee and

reimbursement of expenses that may be awarded by the Court to Contingency Counsel, which

award and resulting administrative claim shall have priority over the Super-Priority Claim, as

defined and provided for in paragraph 7 of the Interim Order (I) Authorizing Debtors to Obtain

Postpetition Secured Financing; and (II) Modifying the Automatic Stay [ECF 247] (“DIP Order”),

nothing in this Order, the Application, or the Engagement Letter between Contingency Counsel

and the Trustee dated June __, 2019, shall amend, alter, modify, or otherwise supersede any of the

terms of or protections granted to Greg Holcombe (“DIP Lender”) in the DIP Order, including but

not limited to those related to the Super-Priority Claim and the DIP Liens as defined and granted

in paragraph 6 of the DIP Order; and it is further

       ORDERED, ADJUDGED, AND DECREED that the employment of Contingency Counsel

is hereby approved.



       SIGNED this ____ day of __________, 2019.



_________________
Marvin Isgur
United States Bankruptcy Judge




                                                  4
